Citation Nr: 1332952	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as noncompensable. 

2.  Entitlement to an initial evaluation in excess of 10 percent for mild traumatic brain injury with residuals of vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1957 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a requested RO hearing and to obtain current treatment records. 

The record reflects that on his January 2010 substantive appeal, the Veteran requested a hearing before the Board at the RO on the issue of entitlement to an increased evaluation for bilateral hearing loss.  In a statement received in March 2010, he indicated that he wanted a hearing before the RO decision review officer and that he was withdrawing his request for a Board hearing.  He subsequently requested an RO hearing for the issue concerning traumatic brain injury with residuals of vertigo in a January 2013 substantive appeal on that issue.  While he was afforded a hearing at the RO for the issue concerning of traumatic brain injury with residuals of vertigo in April 2013, a hearing on the issue regarding his service-connected hearing loss has not been scheduled.  Thus a remand is required to afford the Veteran the opportunity to have an RO hearing on that issue.  .  

Additionally during the Veteran's April 2013 RO hearing, he indicated that he was receiving treatment by VA at the Jefferson Barracks VA medical center.  The claims file does not, however, contain records of the reported treatment at the VA medical facility at Jefferson Barracks, Missouri, and none are contained in the Veteran's Virtual VA file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus the file should be updated to include VA treatment records for the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2013).  The Veteran also indicated that he has a private doctor in "Hillsboro".  No further information on this treatment was provided.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Take appropriate measures to physically or electronically obtain copies of any outstanding records 

of VA or private medical treatment.  In this regard the RO should ask the Veteran for dates, names and addresses of any private medical provider(s) and for locations of VA medical facilities where he received treatment.  Regardless of the response, the RO should attempt to obtain copies of any VA treatment records from the VA medical facilities in Jefferson Barracks, Missouri; and St. Louis, Missouri.  

2.  Contact the Veteran to determine if he still wishes to have a hearing before a hearing officer at the RO on the issue of entitlement to a compensable evaluation for his service-connected hearing loss.  Allow the Veteran the appropriate amount to respond and if he requests a hearing, one should be scheduled for him.  

3.  Then readjudicate the appeals after undertaking any additional development deemed appropriate.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



